Citation Nr: 1037248	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-34 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disability, to 
include osteoarthritis of the lower lumbar spine and 
thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1979 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 Regional Office (RO) in Detroit, 
Michigan rating decision, which denied the claim on appeal.

In November 2009, the Board remanded the claim for additional 
development.  Such development having been completed, the matter 
once again is before the Board.


FINDING OF FACT

The preponderance of the evidence is against finding that the 
Veteran has a thoracic or lumbar spine disability that is 
etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

A thoracic or lumbar spine disability was not incurred in or 
aggravated by service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all the evidence submitted by or on 
behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of Veteran's 
Affairs (VA) has met all statutory and regulatory notice and duty 
to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his or her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the Veteran is expected to provide; and 
(4) request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

A VCAA letter dated in October 2005 satisfied many of the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  The 
Veteran was advised that it was ultimately his responsibility to 
give VA any evidence pertaining to the claim.  The letter 
informed him that additional information or evidence was needed 
to support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or effective 
dates to be assigned are rendered moot, and no further notice is 
needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this 
case, the Board finds that any prejudice due to such error has 
been overcome in this case by the following: (1) based on the 
communications sent to the Veteran over the course of this 
appeal, the Veteran clearly has actual knowledge of the evidence 
the Veteran is required to submit in this case; and (2) based on 
the Veteran's contentions as well as the communications provided 
to the Veteran by VA, it is reasonable to expect that the Veteran 
understands what was needed to prevail.  See Shinseki v. 
Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  The claim was remanded in November 2009, in 
part, to obtain records from the Social Security Administration 
(SSA).  Private treatment records identified by the Veteran have 
been obtained, to the extent possible.  In that regard, the 
Veteran has reported that he received treatment for back problems 
after service, but such records have been destroyed.  The Veteran 
has at no time otherwise referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  In 
this case, the Board notes that the Veteran was provided a VA 
examination in November 2005.  The Board found several 
inconsistencies in the examination report and remanded the claim 
for a second VA examination.  During the subsequent March 2010 VA 
examination, the examiner diagnosed a low back disability, but 
found that it was less likely than not related to the Veteran's 
military service.  As will be discussed in greater detail below, 
the examiner based her opinion on review of the claims file and 
available medical records and x-ray findings, the Veteran's 
reported history, his current symptoms, and a physical 
examination.  Based on the foregoing, the examiner diagnosed a 
low back disability, but found that it was less likely than not 
related to the Veteran's military service.  The Board, therefore, 
finds the March 2010 VA examination report to be thorough, 
complete, and sufficient upon which to base a decision with 
respect to the Veteran's claim for service connection.   See Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110, 1131 (West 2002).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2009). 

For veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
disabilities, including arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2009).  
In the instant case, there is no presumed service connection 
because the Veteran was not diagnosed with degenerative joint 
disease within one year of service; indeed, the Veteran was not 
diagnosed until many years after service.    

In the absence of presumptive service connection, to establish a 
right to compensation for a present disability on a direct basis, 
a Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service."  
Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that his current low back disability is 
related to his military service.  Specifically, he contends that 
he injured his back lifting bags of cement and that he has had 
back problems from that time.

The Veteran's service treatment records include a May 1980 record 
describing complaints of upper backache on the right side that 
persisted since the previous day when the Veteran had been 
lifting a cable wire.  There was noted tenderness of the 
latissimus dorsi muscle and the assessment was a slight strain, 
for which the Veteran was prescribed an analgesic balm and a 
heating pad.  In September 1981 the Veteran complained of low 
back pain for two days.  He stated that the problem was chronic 
and had occurred intermittently over the previous year.  He 
denied pain while running or jumping, but there was pain with 
pressure on the coccyx.  The Veteran was noted to be obese and 
that the pain was sharp.  He denied trauma, family history of 
arthritis, or a history of back injury.  On examination of the 
spine there were no noted abnormalities, but the Veteran did move 
quickly with pressure on the coccyx, indicating pain.  The 
treatment provider assessed a normal examination and that the 
Veteran was obese, prescribing moist heat.  In June 1982 the 
Veteran reported back pain for about one week after throwing 
around bags of cement.  At that time, there was no deformity or 
tenderness with palpation or on straight leg raises.  The Veteran 
was noted to be obese and have slight tenderness on forward 
flexion.  The treatment provider assessed musculoskeletal pain.  
The Veteran was prescribed an analgesic balm and moist heat.

After service, in March 2001 the Veteran complained of 
intermittent back pain, without numbness or weakness, but with 
difficulties in sit to stand activities.  No diagnosis of a low 
back disability was made.  In July 2002 the Veteran denied back 
pain.  January 2005 x-rays showed mild scoliotic and degenerative 
changes of the thoracic and lumbar spine.  February 2005 MRIs 
showed degenerative changes of the thoracic spine, including disc 
herniation at T8-T9 and degenerative changes of the lumbar spine 
without focal disc herniation or spinal cord stenosis.  

During an April 2005 evaluation, the Veteran reported a long 
history of injuries and problems with the low back, including an 
injury to the low back in the 1980s while in the military.  On 
examination, the Veteran's gait was broadened but otherwise 
normal.  Heel and toe walking elicited complaints of back pain.  
There was tenderness to palpation over most of the low back and 
lower thoracic spine.  The evaluator's impression was symptomatic 
degenerative disease of the lumbar and thoracic spine.

In support of his claim, the Veteran submitted a note from his 
private treatment provider, dated in October 2005, claiming that 
based upon evaluation the physician believed that the Veteran's 
military injury contributed to his lumbar pain.

In November 2005, the Veteran was afforded a VA examination.  The 
examiner noted that the Veteran's military occupation was a 
constructor and his post-service civilian occupation was working 
on a Christmas tree farm, although he had been unemployed for the 
previous six years.  The Veteran denied previous surgeries and 
was unable to pinpoint a specific injury.  He did note an injury 
in the 1980s when he was lifting and strained his back.  His pain 
was in the mid-lumbar region, radiating to the right hip.  He 
reported intermittent use of a cane, but did not have a cane at 
the time of examination.  He indicated that he had a constant 
dull ache with intermittent sharp pain, but denied any flare-ups.  
Contemporaneous x-rays showed some arthritic irregularity at the 
facet joints, particularly at L3-L4 and L4-L5 and a minimal 
compression deformity at T10 and T12.  The examiner diagnosed 
osteoarthritis of the facet joints of the lower lumbar spine and 
osteoarthritis of the lower thoracic spine.  She opined that it 
was not as likely as not that the Veteran's present symptoms were 
related to any particular incident in service.  Her opinion was 
based on the Veteran's reported history, clinical examination, 
and review of the claims file and medical records.

January 2007 and March 2008 MRIs continued to show degenerative 
changes to the thoracic and lumbar spine and the Veteran received 
intermittent treatment for back problems.  A January 2009 CT scan 
showed facet degeneration in the lumbar spine and osteophyte 
formation in the thoracic spine.

Additional records, including from November 2007, September 2008, 
and October 2008, include attributions by the Veteran of pain in 
the back beginning during military service in the 1980s.  In 
addition, records received from SSA include contentions that the 
Veteran initially injured his back in 1980 lifting a car door and 
reports of a 15 to 20 year history of back problems without 
radiculopathy.

A November 2009 private treatment evaluation record included a 
notation of a reported history of back pain for many years due to 
an injury the Veteran received in the military.

Based on the Board's November 2009 remand, the Veteran was 
afforded a second VA examination in March 2010.  At that time, 
the examiner noted review of the claims file and medical records.  
She discussed the Veteran's in-service treatment for back 
problems and detailed the post-service diagnostic and treatment 
evidence of record.  The Veteran reported that he initially hurt 
his back in 1980 lifting a bay door, for which he was prescribed 
heat treatment.  He stated that his back never fully recovered.  
He reported continued treatment for back problems from that date 
while in service and after service, but noted that the post-
service records were unavailable.  He detailed accidents where he 
hurt his back in 1983, 1985, and 1989 and that after the 1989 
accident his back had hurt since that time.  He noted that in 
1999 he experienced increased pain and had not worked since that 
time, save for one week in 2000.  He reported pain; tingling in 
the back of his thighs, lower legs, and toes; and numbness in his 
toes.  His gait exhibited antalgic waddling from side to side.  
Contemporaneous x-rays showed marginal osteophytes of the 
thoracic spine and mild degenerative changes of the facet joints 
in the lower lumbar region.  The examiner diagnosed degenerative 
changes of the thoracic and lumbar spine, with disc herniation at 
L5-S1 and T8-T9 and chronic S1 radiculopathy.  As to etiology, 
the examiner specifically noted consideration of the November 
2005 VA examination and the October 2005 private note discussed 
above.  She opined that the Veteran's diagnosed low back 
disabilities were not caused by or a result of his military 
service.  She noted the in-service reports of and treatment for 
back problems and the absence of objective evidence of a back 
disability for many years after discharge.  She discussed the 
Veteran's admission of hurting his back numerous times at work 
after service and the Veteran's morbid obesity that put a strain 
on his back.  She observed that the private physician did not 
have access to the claims file and other medical evidence of 
record when rendering his opinion and that the November 2005 VA 
examiner had also found the current back disability unrelated to 
military service.  As such, the examiner concluded that the 
Veteran's current back disabilities were unrelated to his 
military service.

The Board notes that there exists potentially conflicting 
evidence as to whether the Veteran's current thoracic and lumbar 
spine disabilities were caused or aggravated by his military 
service.  In general, the probative value of medical opinion 
evidence is based on the medical expert's personal examination of 
the patient, the expert's knowledge and skill in analyzing the 
data, and the expert's medical conclusion.  As is true with any 
piece of evidence, the credibility and weight to be attached to 
these opinions are within the province of the adjudicator.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a 
physician provides a basis for his or her medical opinion goes to 
the weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file and 
the thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-49 (2000).

The Board finds that the greater weight of probative evidence is 
against finding the Veteran's current thoracic and lumbar spine 
disabilities were caused or aggravated by his military service.  
The Board acknowledges the October 2005 private physician note 
attributing some measure of the Veteran's current lumbar back 
pain to an in-service injury.  Initially, the Board notes that 
the note does not specifically attribute a current disability to 
the Veteran's military service.  Instead, the note only 
attributes current lumbar pain to the Veteran's military service, 
which is insufficient to establish entitlement to service 
connection.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) (pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted).  However, even assuming for the purpose of this 
decision only that the private physician was attempting to 
attribute a current lumbar spine disability to an incident in 
service, the physician provided no rationale for the conclusion 
whatever.  Nor is there evidence that the physician examined the 
Veteran's service treatment records or post-service treatment 
records.  Indeed, there is no evidence that the physician's 
conclusion was based on any factor other than the Veteran's lay 
statements.

By contrast, the March 2010 VA examination report was based on an 
interview with the Veteran, review of the claims file, including 
service treatment records and post-service treatment records, and 
diagnostic testing.  Most significantly, the VA examiner also 
provided a detailed description as to the current nature of the 
Veteran's back disabilities and a thorough explanation as to why 
it was less likely than not that such disabilities were related 
to the Veteran's military service.  Specifically, the examiner 
discussed the Veteran's in-service history of back problems, his 
multiple post-service injuries, the absence of any treatment 
records for the period between the Veteran's military service and 
his multiple post-service injuries, and the Veteran's morbid 
obesity that would also contribute to strain on the back.  The 
March 2010 VA examiner also specifically considered the October 
2005 private treatment opinion, as well as the November 2005 VA 
examination report, prior to rendering her conclusion.    

Based on the above, the Board finds that the October 2005 private 
treatment note is of very limited probative value, and is 
substantially outweighed by the detailed conclusions of the VA 
examiner expressed in the March 2010 VA examination report.

The Board acknowledges the Veteran's assertions that he developed 
his current thoracolumbar spine disabilities in-service.  
Certainly, the Veteran can attest to factual matters of which he 
had first-hand knowledge, such as subjective complaints of pain, 
tingling, and numbness, and his testimony in that regard is 
entitled to some probative weight.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  However, even when a veteran is 
asserting continuity of symptomatology after service, he or she 
is not necessarily competent to attribute a current disability to 
that symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  In this instance, the Veteran as a lay person has not 
been shown to be capable of making medical conclusions, 
especially as to complex medical diagnoses such as a link between 
his current diagnoses of the thoracolumbar spine and in-service 
incidents involving back pain, or any other incident of service.  
The Board finds such diagnoses especially problematic given the 
multiple intervening post-service injuries and the Veteran's body 
habitus, as discussed by the March 2010 VA examiner.  Thus, while 
the Veteran's assertions of continuity may be of some probative 
value, they are ultimately far outweighed by the conclusions of 
the VA health care specialist discussed above.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 
4 that a veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).

As the Board may not rely on its own unsubstantiated medical 
conclusions, Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), it 
must rely on an informed medical opinion in order to adjudicate a 
claim.  In this case, while there is certainly probative evidence 
weighing both for and against the claim, the Board finds that the 
greater weight of the probative evidence is against.  While the 
Board is sympathetic to the Veteran's sincere belief that he 
incurred thoracic and lumbar spine disabilities as a result of 
his military service, the greater weight of competent medical 
evidence of record does not support this contention.  Therefore, 
service connection is not warranted.

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against the claim, and the benefit of the 
doubt doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a low back disability, to 
include osteoarthritis of the lower lumbar spine and 
thoracolumbar spine, is denied.





____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


